Citation Nr: 0802694	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  94-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a postoperative residual pilonidal cyst scar.  

2.  Entitlement to service connection for coccyx pain and 
numbness.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to December 
1972, and completed additional periods of Reserve service 
thereafter.  This matter returns to the Board of Veterans' 
Appeals (Board) following a lengthy procedural history to 
include multiple Board Remands issued from April 1996 to June 
2006.  This matter was originally on appeal from a June 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which, in 
pertinent part, granted service connection for pilonidal cyst 
surgery and assigned a noncompensable rating from December 7, 
1992, the date of the claim.  Thereafter, the veteran filed a 
notice of disagreement in January 1994, the RO issued a 
statement of the case (SOC) in February 1994, and the veteran 
perfected his appeal in March 1994.  

It is noted that the veteran's claims folder was permanently 
transferred to the St. Louis RO in January 1994 because the 
veteran became a resident of Missouri and wanted to have a 
local hearing at the St. Louis RO with respect to his claim.  
The record reveals that the veteran testified at a personal 
hearing before a Hearing Officer at the St. Louis RO in March 
1994.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

In August 1998, the RO granted an increased disability rating 
of 10 percent for the veteran's postoperative residual 
pilonidal cyst scar from December 7, 1992, the date his claim 
was received.  

It is also noteworthy to mention that VA took little action 
on this appeal from March 1999 to March 2006 because the 
veteran's record was apparently inadvertently closed after 
service connection for a separate claim of left ear hearing 
loss was granted in October 2003 by the Board, which followed 
the veteran's appeal of that issue to the Court and a May 
2001 Court order vacating the November 1998 Board decision 
that had previously denied that issue.  The issue currently 
on appeal remained in remand status during that time.    

The Board further observes that the veteran appears to have 
raised the issues of entitlement to service connection for a 
low back disorder, a left shoulder disorder, and a hip 
disorder to include as secondary to his claimed coccyx pain 
and numbness in his June 2006 written statement, which was 
submitted during the course of this appeal.  The Board refers 
these undeveloped matters to the RO for appropriate action.  

Moreover, as will be explained in greater detail below, the 
veteran's claim for coccyx pain and numbness is being 
remanded to the RO for the issuance of a statement of the 
case.  While the record reveals that the veteran's complaints 
of coccyx pain and numbness have often been discussed in 
connection with the veteran's residual pilonidal cyst scar 
disability, the veteran has very clearly articulated in 
numerous communications submitted during the course of this 
appeal that such complaints are not related to the scar but 
to a separate disability reportedly arising from an in-
service fall and/or the pilonidal cyst surgery.  The Board 
also observes that the RO separately found that service 
connection for coccyx pain and numbness was not established 
when it granted service connection for the veteran's residual 
scar disability in the June 1993 rating decision.  In 
addition, the medical evidence also appears to suggest that 
such symptoms may be related to a disability other than the 
scar, as will be explained below.  Furthermore, the veteran 
has undergone multiple VA medical evaluations during the 
course of this appeal to ascertain the nature and severity of 
his postoperative residual scar disability and the reported 
examination findings are deemed adequate for rating purposes.  
In consideration of the foregoing, the Board finds that the 
issue on appeal is separate from and is not inextricably 
intertwined with the issue of entitlement to service 
connection for coccyx pain and numbness.  Accordingly, the 
Board will proceed with appellate review.  Furthermore, the 
Board has recharacterized the issue on appeal as entitlement 
to an initial rating higher than 10 percent for a 
postoperative residual pilonidal cyst scar in the interest of 
clarity.  Such recharacterization is reflected on the title 
page of this decision.         

The issue of entitlement to service connection for coccyx 
pain and numbness is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his increased rating claim, and all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained. 

2.  The competent medical evidence does not show that the 
veteran's service-connected postoperative residual pilonidal 
cyst scar is deep, causes limited motion or function, or 
covers an area or areas exceeding 12 square inches (77 sq. 
cm.) or more.   


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 10 
percent for the veteran's service-connected postoperative 
residual pilonidal cyst scar have not been met or 
approximated under the former and amended schedules for 
evaluating skin disorders for the entire appeal period.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic 
Code 7804 (2002 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Board Remands and the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

The Board notes that the RO granted service connection and 
assigned a noncompensable rating in the June 1993 rating 
decision for the veteran's residual pilonidal cyst scar 
disability and denied the veteran's claim for a compensable 
rating in the February 1994 rating decision.  As the VCAA was 
not enacted until 2000, it was impossible for the veteran to 
have received proper VCAA notice prior to the initial 
unfavorable AOJ decision regarding his claim.  Nevertheless, 
any defect with respect to the timing of notice has been 
remedied as the veteran has since been provided with adequate 
VCAA notice and his claim was subsequently readjudicated by 
the RO, as will be explained in greater detail below.    

In correspondence dated in June 2006, the RO advised the 
veteran that he may submit evidence showing that his service-
connected postoperative residuals of a pilonidal cyst had 
increased in severity, described the type of information and 
evidence that would support the veteran's claim, and 
specifically asked the veteran to provide VA with any 
information or evidence in his possession that pertained to 
his claim.  The RO also explained to the veteran what 
evidence VA was responsible for obtaining and would make 
reasonable efforts to obtain on his behalf in support of the 
claim.  The RO further notified the veteran how VA determines 
the disability rating and effective date.  Thus, the June 
2006 RO letter clearly satisfied VCAA notice requirements 
with respect to the veteran's claim.  Moreover, the veteran's 
claim was later readjudicated in August 2007.  

The Board further notes that the RO provided the veteran with 
a copy of the June 1993 rating decision, the February 1994 
SOC, and the multiple Supplemental Statements of the Case 
dated from March 1994 to August 2007, which included a 
discussion of the facts of the increased rating claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  The Board additionally notes that duty-
to-assist letters were sent to the veteran in both February 
and June of 2006.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the RO afforded the veteran with medical examinations in 
February 1993, September 1996, December 1997, February 1998, 
March 1998, and November 2006.  It is particularly noted that 
the November 2006 VA medical examiner confirmed that the 
veteran's claims folder was reviewed in conjunction with the 
examination in the text of the report pursuant to the June 
2006 Remand Order.  The veteran's service medical records, 
personnel records and lay statements from the veteran's place 
of current employment, private medical records dated from 
September 1994 to October 1995, and written statements from 
the veteran and/or his former representative from December 
1992 to October 2007 are also of record.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  The Board further finds that the RO 
complied with its prior Remands.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  


II. 	Legal Criteria - Disability Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  An appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).     


III.	Analysis 

The veteran seeks entitlement to a higher initial rating for 
his service-connected scar disability.  The veteran is 
currently assigned a 10 percent disability rating for his 
service-connected postoperative residual pilonidal cyst scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

As the rating criteria for evaluating skin disorders were 
changed effective August 30, 2002, the veteran is entitled to 
resolution of his or her claim under the criteria that are 
more to his or her advantage.  Amendment to Part 4, Schedule 
for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 (July 31, 
2002) (codified at 38 C.F.R. 

§ 4.118, Diagnostic Codes 7800-7833 (2003-2004)) [Amendment 
to Part 4]; VAOPGCPREC 3-00.  Thus, the Board will consider 
whether the veteran is entitled to an increased evaluation 
under both the former and amended schedules for rating skin 
disabilities.      

The Board notes that the medical evidence of record does not 
show that the veteran's service-connected scar disability is 
a third degree burn scar or a disfiguring scar of the head, 
face, or neck.  As referenced above, the veteran's scar 
resulted from surgical excision of a pilonidal cyst during 
service and the scar was most recently noted to be located in 
the proximal area of the intergluteal fold by the November 
2006 VA medical examiner, which is essentially consistent 
with descriptions offered by previous VA medical examiners 
throughout the appeal period.  In addition, the medical 
evidence does not show that the veteran's service-connected 
scar disability is deep or covers an area or areas exceeding 
12 square inches (77 sq. cm.) or more.  Rather, VA medical 
examiners from September 1996 to November 2006 have 
consistently noted that the veteran's scar was superficial 
and showed no adherence on examination and covered an area of 
approximately 4 centimeters by 0.2 centimeters.  

The Board notes that the veteran asserted in his October 2007 
statement that his scar is indeed adherent to underlying 
tissue because he was previously diagnosed with a neuroma or 
possible nerve entrapment by medical examiners and such 
diagnoses would involve underlying soft tissue, however, the 
record reveals that no medical examiner has related any 
underlying tissue damage to the veteran's scar disability.  
Rather, medical examiners have repeatedly noted that the scar 
was superficial and non-adherent, as noted above.  The 
diagnoses referenced by the veteran do not appear to have 
been associated with his scar disability.  Thus, the 
veteran's assertion is not supported by the objective medical 
evidence.      

Furthermore, the medical evidence of record does not show 
that the veteran's scar disability causes any limitation of 
motion.  The September 1996 VA medical examiner wrote on the 
portion of the examination report pertaining to limitation of 
the part affected that the veteran was unable to sit directly 
on the spine and shifted his weight from one hip to the other 
to avoid sitting squarely on the base of the spine due to 
pain.  However, the September 1996 VA medical examiner also 
suspected that the pain at the tip of the veteran's spine was 
associated with an in-service fall; thus, the examiner did 
not specifically associate the described limitation of 
function with the veteran's residual scar disability.  It is 
additionally noted that the December 1997 VA medical examiner 
considered the veteran's reports of pain beneath the 
veteran's excised area but commented that the veteran's pain 
may not be related to the pilonidal surgery.  The Board 
further observes that the February 1998 VA medical examiner 
noted that the veteran's limitation of function appeared to 
be severe in that the veteran could not sit for any period of 
time; however, the examiner also wrote that the veteran's 
scar appeared to be normal at that time and she suspected 
that the tenderness over his coccyx was related to the fall 
that he reportedly sustained immediately prior to his 
pilonidal surgery rather than the surgery itself.  The 
veteran is currently only service-connected for his post-
operative residual pilonidal cyst scar, not a separate 
disability associated with a fall he reportedly sustained in 
service.  In consideration of the foregoing, the Board finds 
that the limitation of function described by VA medical 
examiners has not been sufficiently or definitively shown to 
be associated with the veteran's scar disability.  Moreover, 
the VA medical examiners have consistently noted during the 
time relevant to the current appeal period that the veteran 
demonstrated no fecal leakage and had normal control of bowel 
habits by history.  The veteran additionally demonstrated no 
fissures or hemorrhoids, normal anal sphincter tone, a rectum 
of normal size, and a prostate within normal limits.  Thus, 
the medical evidence does not indicate that the veteran's 
scar disability causes limitation of function of the rectum 
or anus.  The Board notes that the November 2006 VA medical 
examiner most recently was unable to assess any limitation of 
function as a result of the scar.  Therefore, the Board finds 
that the medical evidence does not establish that the 
veteran's service-connected residual scar disability causes 
any limited motion or limitation of function of the affected 
part for any time relevant to the current appeal period.    

The Board further notes that the maximum rating available 
under Diagnostic Codes 7802 through 7804 under both the 
former and amended schedules for rating skin disabilities is 
10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2007).  
Thus, an initial rating higher than the currently assigned 10 
percent is clearly not available under those diagnostic 
codes.  

Based on the foregoing, the Board finds that the medical 
evidence does not support the assignment of an initial 
disability evaluation higher than the current 10 percent 
under the former and amended schedules for rating skin 
disabilities at any time relevant to the current appeal 
period.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7801, 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7801, 7805 
(2007).  Thus, a staged rating is not in order and the 
current 10 percent rating is appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

To the extent that the veteran's service-connected scar 
disability itself affects his employment, such has been 
contemplated in the assignment of the current 10 percent 
schedular evaluation.  Indeed, the evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  While the 
veteran has presented evidence in support of his assertion 
that the pain and numbness in his buttock area have caused 
interference with employment because he was forced to take a 
lower paying position at his job that did not require 
prolonged sitting, the veteran has at various times 
throughout the course of this appeal written that his 
complaints of pain and numbness are associated with his 
buttock area, not his service-connected residual scar.  The 
issue of entitlement to service connection for coccyx pain 
and numbness is a separate matter that is being remanded to 
the RO.  Thus, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation for the veteran's 
postoperative residual pilonidal cyst scar under 38 C.F.R. 
§ 3.321 (2007) is not warranted.
  
ORDER

Entitlement to an initial evaluation higher than 10 percent 
for postoperative residual pilonidal cyst scar under the 
former and amended schedules for rating skin disabilities is 
denied for the entire appeal period.  


REMAND

The record reveals that the veteran filed claims of service 
connection for coccyx pain and numbness as well as for 
residuals of pilonidal cyst surgery in December 1992.  The RO 
awarded service connection for the veteran's pilonidal cyst 
surgery and assigned a noncompensable rating for the scar 
effective December 7, 1992; however, the RO denied service 
connection for coccyx pain and numbness in its June 1993 
rating decision, providing notice of the denial in a letter 
dated the same month.  The veteran subsequently filed a 
statement indicating disagreement with the June 1993 decision 
in January 1994.  In the January 1994 notice of disagreement, 
the veteran specifically wrote that he wished to appeal the 
decision noting that the benefit sought was compensability of 
coccyx pain and numbness as well as his tinnitus and hearing 
loss, which were also on appeal at that time and have since 
been resolved.  The Board, however, observes that the RO has 
not issued an SOC on the issue of entitlement to service 
connection for coccyx pain and numbness.  The January 1994 
notice of disagreement was filed within the requisite time 
period and clearly expresses disagreement with the RO's 
denial of service connection for coccyx pain and numbness.  
38 C.F.R. §§ 20.201, 20.302 (2007).  Furthermore, it is clear 
that the veteran has not withdrawn his notice of disagreement 
with respect to that issue as he has continued to assert that 
he has a disability separate from the service-connected 
residual pilonidal cyst scar that is manifested by pain and 
numbness of the coccyx area during the course of this appeal.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement. 38 C.F.R. §§ 19.26, 19.29 (2007).  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement has been filed as to its denial, thereby 
initiating the appellate process, a remand is required for 
procedural reasons.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).

In consideration of the foregoing, the Board finds that a 
remand to the RO for issuance of a SOC on the issue of 
entitlement to service connection for coccyx pain and 
numbness is warranted to ensure due process in this case. 

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
Statement of the Case with respect to his 
claim for entitlement to service 
connection for coccyx pain and numbness 
and include notification of his appellate 
rights, the need to file a timely 
substantive appeal, and the veteran's 
option for a Board hearing, if one is 
desired on the issue.  If a timely 
substantive appeal is filed, this issue 
should also be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development and ensure due process. The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


